Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2494

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                      JOSÉ R. PAULINO-SERRANO,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                   Before

                     Torruella, Lynch and Lipez,
                           Circuit Judges.



     Rafael F. Castro Lang on brief for appellant.
     Nelson Peréz-Sosa, Assistant U.S. Attorney, Germán A.
Rieckehoff, Assistant U.S. Attorney, and H.S. Garcia, United States
Attorney, on brief for appellee.



                            October 20, 2006
               Per Curiam.       José R. Paulino Serrano ("Paulino"), who

pled       guilty   to   conspiring         to   possess      heroin    with   intent    to

distribute it and aiding and abetting others in possessing a gun

during       and    in   relation      to    that    offense,        appeals   from     his

conviction.         On appeal, he argues that his guilty plea should be

vacated because (1) the magistrate judge, who recommended that his

guilty plea be accepted, did not adequately explain the nature of

the charges against him and (2) there was an insufficient factual

basis for his plea.            Specifically, Paulino claims that he did not

know that the alleged conspiracy involved drugs.1                        The government

argues that these challenges were not raised in the district court

and that, therefore, the validity of Paulino's plea is reviewable

only under the appellant-unfriendly plain-error standard, rather

than the abuse-of-discretion standard that otherwise applies to

such claims.        See United States v. Matos-Quiñones, 456 F.3d 14, 21

n.8 (1st Cir. 2006). We need not determine the applicable standard

of appellate review, however, because, as discussed below, under

either       standard,    we    find    no       error   in    the     district   court's

acceptance of Paulino's plea.



       1
      At his change of plea hearing in the district court, Paulino
also initially disputed his possession of a gun, but, after he
admitted knowing that other participants were carrying firearms,
and the government and the magistrate judge explained that he need
not have been physically carrying a firearm to be subject to being
charged with aiding and abetting others in doing so, see United
States v. Negrón-Narváez, 403 F.3d 33, 37-38 (1st Cir. 2005), he
dropped that argument and does not press it on appeal.

                                             -2-
              We start our analysis by reiterating that, for acceptance

of a guilty plea to be valid under Rule 11 of the Federal Rules of

Criminal Procedure, the plea colloquy need not be perfect.              United

States v. Padilla-Galarza, 351 F.3d 594, 598 (1st Cir. 2003).

Indeed, the rule itself requires us to overlook minor errors in the

plea proceedings that do not affect substantial rights.                Fed. R.

Crim. P. 11(h); see also United States v. Raineri, 42 F.3d 36, 45

(1st Cir. 1994).

              As to the district court's obligation to explain the

nature   of    the   charges,    "Rule    11   expressly   requires   that   the

district court 'inform the defendant of, and determine that the

defendant understands . . . the nature of each charge to which the

defendant is pleading,'"           Matos-Quiñones, 456 F.3d at 21 n.8

(quoting Fed. R. Crim. P. 11(b)(1)(G)), and we have construed that

obligation to "'includ[e] ensuring that the defendant understands

the elements of the charges that the prosecution would have to

prove at trial,'" id. (quoting United States v. Gandia-Maysonet,

227 F.3d 1, 3 (1st Cir. 2000)).            However, "[t]he manner in which

the   charge    is   explained    and    the   method   for   determining    the

defendant's understanding of the charge will vary from case to case

depending upon the complexity of the charges, the capacity of the

defendant, and the attendant circumstances."                  United States v.

Cotal-Crespo, 47 F.3d 1, 6 (1st Cir. 1995).             Furthermore, "[i]t is

not necessary that the explanation of the charges come directly


                                         -3-
from the court . . . if it can be discerned from a review of the

proceeding that the defendant nevertheless understood the charges."

Id. at 5.

             Under those standards, the district court's explanation

of the conspiracy charge in this case was sufficient. "'[While the

subtleties of conspiracy law may be the bane of criminal law

students, the basic principle is easily understood:              a group of

people agreeing to do something illegal.'"             Cotal-Crespo, 47 F.3d

at 6 (quoting United States v. Carter, 815 F.2d 827, 829 (1st Cir.

1987)).      In more legalistic terms, "the criminal agreement itself

is the actus reus," United States v. Shabani, 513 U.S. 10, 16

(1994); to establish a violation of 21 U.S.C. § 846, the Government

need not prove the commission of any overt acts in furtherance of

the conspiracy," id. at 15.

             Here, Paulino pled guilty to conspiring to possess heroin

with intent to distribute it.         After he stated that he did not know

that   the    money   he   received   from    his   co-conspirators   was   the

proceeds of the sale of drugs and that he did not see any drugs,

the court explained that "[t]he fact that you didn't see drugs

doesn't mean anything.         As long as you thought you were dealing

with drugs . . . that's part of the elements of conspiracy, an

agreement to commit a crime."                After furthering questioning,

Paulino agreed that he "did know that the case had to do with

drugs" and that he met with his co-conspirators on a particular


                                      -4-
date to discuss stealing a kilogram of heroin.                    On the basis of

that colloquy, the magistrate judge reported that Paulino was

"aware of the nature of the offenses charged" and recommended that

the court accept his guilty plea.              Similarly, in accepting that

report   and   recommendation,       the   district       court   concluded       that

Paulino's plea "contain[ed] all elements of the offense charged in

the    indictment."       We   see   no    abuse     of    discretion       in   those

determinations.

             For much the same reasons, we conclude that the district

court did not abuse its discretion in adopting the magistrate

judge's determination that Paulino "underst[ood] that the charges

are supported by the government's evidence."                  Although "Rule 11

requires a court to 'determine that there is a factual basis for

the plea' before entering judgment," United States v. Delgado-

Hernández, 420 F.3d 16, 19 (1st Cir. 2005) (quoting Fed. R. Crim.

P.    11(b)(3)),    the   question    before    the       court   in   making     that

determination "'is not whether a jury would, or even would be

likely, to convict:       it is whether there is enough evidence so that

the plea has a rational basis in facts that the defendant concedes

or    that   the    government   proffers       as    supported        by   credible

evidence.'"        Id. (quoting Gandia-Maysonet, 227 F.3d at 6).                   In

other words, all that is required is "'some . . . basis for

thinking that the defendant is at least arguably guilty.'"                        Id.

(quoting Gandia-Maysonet, 227 F.3d at 6).


                                      -5-
            Here, the relevant facts--Paulino's agreement with his

co-conspirators to steal "kilogram weights" of heroin--came both

from Paulino's own admission that he so agreed and from the

government's proffer of audio and video tape-recordings of Paulino

at the meeting where the agreement was made.      The mere fact that

Paulino initially disputed the peripheral fact that the money he

later received was the product of the sale of the heroin does not

dispel the factual basis for his plea.       "That sort of temporary

contradiction is inherent in virtually every change of plea."

Negrón-Narváez, 403 F.3d at 39; see also United States v. Cheal,

389 F.3d 35, 41 (1st Cir. 2004).        What matters is whether "his

final answer . . . comprised a factual basis sufficient to allow

the district court to accept the proffered plea."    Negrón-Narváez,

403 F.3d at 39.    Based on "[t]he government['s] . . . . extensive

proffer of its evidence[,] with which [Paulino] concurred in

pertinent part," the magistrate judge "determined that there is a

basis in fact and evidence to establish all elements of the

offenses charged" and accordingly recommended that the plea be

accepted.    We see no abuse of discretion in the district court's

adoption of that report and recommendation.

            Affirmed.   See 1st Cir. R. 27(c).




                                  -6-